DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 20 December 2021 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response:
The Objections to the Drawings & Specification are withdrawn;
The Rejections under 35 U.S.C. § 112(b), and/or of 35 U.S.C. § 112 (pre-AIA ), second paragraph, are withdrawn; &
Claims 1, 2 & 4-17 are pending for review.
Claim Rejections
~ 35 USC § 102 & 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note:	The prior art relied upon in the following office action is as follows:
-
Lehoux et al., US #2004/0265762
[Lehoux ('762)]

-
Lentz et al., WO #2008-023111
[Lentz ('111)]

-
Morandi, FR #2610390
[Morandi ('390)]

-
Suzuki et al., US #10,323,554
[Suzuki ('554)]


Claims 1, 2, 4-8 & 12-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Morandi ('390) in view of Lentz ('111).
In Re Claim 1, Morandi ('390) discloses (See machine translation, previously presented) all aspects of the claimed invention including: Catalytic combustion burner made of porous material (Comprising Bottle #1, Burner Insert #3), comprising:
an end piece (Burner Insert #3) comprising:
a lower part of outside diameter ɸ1 (Lower section of Burner Insert #3 at the bottom of Frustoconical Neck #8) and delimiting a first cavity of diameter ɸ2 (Cavity #7), said first cavity extending along a main axis (Lines 47-50) and being adapted to receive a wick that is capable of soaking the end piece with a combustible composition (Wick #4), and
an upper part having a peripheral side wall comprising an inner face of essentially frustoconical shape and delimiting a second cavity of depth P, an outer face, an upper face of circular shape (At least Fig. 2, 3: The upper part of Insert #3 with a frustoconical inner surface surrounding Cavity #6, a top surface & an outer surface, Insert #3 shaped to fit within the neck of Bottle #1, e.g. circular) and a base said inner face having a lower end of diameter ɸ3 greater than ɸ2 and an upper end of diameter ɸ4 greater than ɸ3 (Fig. 2, 3), the upper end of said side wall The upper end of Burner Insert #3 is shown open to the atmosphere when Cap #5 is removed) and said lower end of said base communicating with said first cavity (The base portion of the upper end of Insert #3 communicates with Cavity #7 via the porous structure of Zone #3b), the lower end of said inner face terminating with structure defining a counterbore of diameter ɸ3, communicating with said cavity (Fig. 2, 3: The counterbore forms Cavity #6),
at least a part of said outer face of said peripheral side wall is doped with a catalyst (Line 51-56; Fig. 2, 3: Portion #3a of Insert #3 is impregnated with a catalyst, Zone #3a comprising a top, an inner & an outer surface of Burner Insert #3),
a sleeve arranged in the extension of said lower part of the end piece and delimiting a third cavity extending said first cavity of said lower part (The portion extending below Frustoconical Neck #8, which extends Cavity #7 downward below Neck #8), and
an insert arranged in said second cavity of the end piece and having a surface in contact with said base of the end piece (Fig. 3: Central Portion #3b extending upward into Cavity #6),
wherein said porous material is obtained from a composition comprising, as a percentage of the total weight of said composition, between 0 and 5% of at least one heat-conducting compound, with a thermal conductivity of greater than 60 watts per metre-kelvin (At least line 61-65: Burner #3 conducts heat between sections, indicating at least part of the composition is a heat-conductor), between 30% and 70% of at least one refractory compound, between 2% and 30% of at least one binder, and between 5% and 40% of at least one pore-forming agent, and
in that all of said circular-shaped upper face is doped with said catalyst (Line 51-56; Fig. 2, 3: Portion #3a of Insert #3 is impregnated with a catalyst).
However, with respect to the various component materials of the catalyst & their relative concentrations, Morandi ('390) is silent on the exact composition.
Nevertheless, Lentz ('111) discloses (See machine translation, previously presented) from the same Catalytic Combustion field of endeavor as applicant's invention, a catalyst comprising a refractory material at 30%-70% by weight, a binder at 2%-30% by weight, a pore-forming agent at 5%-40% by weight & a thermally conducting compound with a thermal conductivity of at least 60W/m-ºK (At least Abstract; Lines 51-57, 73-80: The thermally conducting compound recited at 5%-30% in lieu of 0%-5% as recited in the claim, which at least partially meets the limitation).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the component materials of the catalyst of Lentz ('111) into the burner system of Morandi ('390) for the purpose of preventing “deterioration of the olfactory quality of the perfume diffused” & the “cooling of the catalysis zone which is then no longer at a temperature allowing optimum operation of the burner” (Lines 43-50).
With respect to the amount of the thermally conductive compound, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the appropriate amount of thermally conductive material for the desired burner characteristics required, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, Page 4, Line 4-6, which recites: “The percentage of heat-conducting compound (between 0 and 5%, and preferably about 1%) is optimized so as to obtain ideal operating characteristics”, applicant has not disclosed any criticality for the claimed limitations.
With respect to the lower end defining a counterbore communicating with the second cavity, Lehoux ('762) discloses from the same Catalytic Combustion field of endeavor as applicant's invention, a catalytic combustion burner (Burner #5) comprising an upper cavity (Comprising Cavity #58, Channel #65) in communication with a lower cavity (Cavity #62) enclosing a wick (Wick #7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the burner of Morandi ('390) with the first & second cavities in communication as taught by Lehoux ('762) for the purpose of bringing the lower cavity into contact with the atmosphere to avoid carbonization of the wick (Para. 88).
In Re Claim 2, Morandi ('390) discloses: in which at least a part of said inner face of said peripheral side wall is doped with said catalyst (Fig. 2, 3: Zone #3a, which is impregnated with the catalyst, extends from the inner wall to the outer wall).
In Re Claims 4, 13 & 14, with respect to:
Cl. 4: “in which the depth P of said second cavity is between 2 and 8 mm”,
Cl. 13: in which the depth P of said second cavity is between 6 and 7.5 mm; &
Cl. 14: in which the depth P of said second cavity is 7 mm;
Morandi ('390) is quiet on the exact dimensions of the burner & its components. Nevertheless, the depth of the cavity would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the cavity depth being any of 2mm-8mm, 6mm-7.5mm & 7mm solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the burner of Morandi ('390) would function equally well in either configuration.
In Re Claim 5, with respect to “according to which said porous material is obtained from a composition comprising, as a percentage of the total weight of said composition, between 0.5% and 2% of said heat-conducting compound, between 40% and 70% of said refractory compound, between 5% and 25% of said binder, and between 8% and 35% of at least one pore-forming agent”, as discussed above, the selection of the appropriate concentration of each component is considered to be discovering the optimum, workable range for each component.
In Re Claims 6-8, 15 & 16, Lentz ('111) further discloses:
Cl. 6: in which the heat-conducting compound is silicon carbide, present in a proportion of 1% by weight relative to the total weight of said composition (Lines 258-263, the specific proportion being a matter of optimization as discussed above).
Cl. 7: in which each said refractory compound is chosen from the group constituted of alumina, silica, mullite, zirconia and cordierite, and mixtures thereof (Lines 268-271).
Cl. 8, 15 & 16: [Cl. 8] in which said binder is a mineral compound which allows sintering at a temperature of less than or equal to 1100ºC; [Cl. 15] in which said mineral compound is a glass; [Cl. 16] in which said glass is a borosilicate glass (Lines 275-280).
In Re Claim 12, Morandi ('390) discloses: Catalytic combustion bottle (Bottle #1), which is suitable for containing a combustible liquid (Liquid Fuel #2) and for receiving on its neck a catalytic combustion burner (Burner #3) receiving a wick which is soaking in said liquid (Wick #4), wherein said bottle is equipped with a burner as defined according to claim 1 (See Claim 1 above).

Claims 9-11 & 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Morandi ('390) in view of Lentz ('111) as applied to at least one of Claims 1 & 6 above, and further in view of Suzuki ('554).
In Re Claim 9, with respect to “in which the pore-forming agent is polymethyl methacrylate (PMMA), which is present in a proportion of from 18% to 30% by weight relative to the total weight of said composition”, Lentz ('111) further discloses the pore-forming agent being between 18 & 30% (Lines 294-309) but discloses the use of graphite in lieu of PMMA. Nevertheless, the selection of an appropriate material would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, as referenced by Suzuki ('554) (At least Col. 2, Ln. 1-7, throughout the tables, for the purpose of “preparing an organic fiber having a predetermined shape”) since the applicant has not disclosed that the use of PMMA solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the Morandi ('390) in view of Lentz ('111) would function equally well in either configuration.
In Re Claim 10, each of Lentz ('111) & Suzuki ('554) further discloses: according to which said porous material is obtained from a composition comprising, as a percentage of the total weight of said composition, about 1% of silicon carbide (See Claim 6 above; Lentz ('111): Lines 258-263), between 60% and 70% of mullite (Lentz ('111): Lines 268-271, 294-306), between 5% and 15% of glass (Lentz ('111): Lines 68-80), and between 18% and 30% of PMMA (See Claim 9 above). NOTE: Each of the specific ranges of component concentrations are considered a matter of discovering the optimum range as discussed in the claims above.
In Re Claims 11 & 17, with respect to “in which said sleeve (7) has a length of between 10 and 20 mm” & “in which said sleeve has a length of 14 mm”, Morandi ('390) is quiet on the exact dimensions of the burner & its components, including the sleeve. Nevertheless, the length of the sleeve would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the any of the recited lengths solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the burner of Morandi ('390) would function equally well in either configuration.
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.  Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762